DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Please stop claiming the limitations that cannot be shown in the drawings.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tunable gate voltage synchronized with the RF signals recited in claim 1, each of which has a tunable gate voltage recited in claim 2, set point that is derived from an automatic calibration operation recited in claim 3, a capacitance that is tuned to an on set point for the at least one amplifier recited in claim 4, a gate voltage tuned based on sensor feedback from the at least one amplifier recited in claim 5, an offset voltage of a plurality of gate voltage slave circuits is tuned and controlled by a central master power gating circuit recited in claim 6, an antenna array to broadcast the channels of amplified RF signals as a steered composite RF signal with Megawatts of radiated power recited in claim 8, the steered composite RF signal is pulsed for less than 1 millisecond recited in claim 9, and the steered composite RF signal has a frequency of approximately 1 GHz recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Zyl (Fig. 16).
Regarding claims 1-7, Van Zyl (Fig. 16) discloses an amplifier circuit comprising a RF signal generator (QUADRATURE SPLITTER) to produce RF signals (output signals of QUADRATURE SPLITTER) phase shifted relative to one another in accordance with RF frequency waveform parameters, and amplifier chains (AMPLIFIER 1, AMPLIOFIER 2) to process the RF signals (output signals of QUADRATURE SPLITTER) to produce channels of amplified RF signals (output signals of AMPLIFIER 1, AMPLIOFIER 2) and wherein each amplifier chain has amplifiers (amplifiers in AMPLIFIER 1 or amplifiers in AMPLIFIER 2). As described above, Van Zyl (Fig. 16) discloses all the limitations in claim 1 except for that the at least one amplifier has a tunable gate voltage synchronized with the RF signals. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain tunable gate voltage for the amplifier, since they are based on the selection of the tunable gate voltage of the amplifier thus it would have been a mere optimization of the bias based on the selected gate voltage for the amplifier. 
Regarding claim 8, Van Zyl (Fig. 16) further comprising an antenna array (load in Fig. 16). 
Regarding claim 9, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific pulse values of the composite RF signal, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Regarding claim 10, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific frequency value of the composite RF signal, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Zyl (Fig. 16) in view of Rose (Fig. 9).
Regarding claim 11, Van Zyl (Fig. 16) discloses all the limitations in claim 11 except for that the central computer includes a processor and a memory storing a target classifier with instructions executed by the processor to classify a target based upon flight attributes of the target. 
Regarding claim 12, wherein the central computer (Fig. 9) includes a waveform selector (912) stored in the memory, and the waveform selector (912) configured to select the RF waveform parameters from a waveform look up table (908).
Regarding claims 13-20, the limitations recited in the claims are obvious based on the well known arts.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2677